Fourth Court of Appeals
                                San Antonio, Texas
                                       June 11, 2015

                                    No. 04-15-00326-CV

                              IN THE INTEREST OF A.D.,

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-01927
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
       Letitia Moncivais' Notification of Late Reporter's Record is hereby GRANTED. Time is
extended to June 15, 2015.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court